PER CURIAM.
A judge of the circuit court for the Eleventh Judicial Circuit of Florida has certified a question of law to this court pursuant to Fla.App. Rule 4.6, to wit:
“Whether a defendant against whom a default judgment has been entered may assert non-liability by means of a liability defense which has been the basis of the entry of a summary judgment in favor of a separate defendant, not in default, and when the defense is the total negligence of the plaintiff as the sole proximate cause of the accident?”
In common with many legal issues, the question as certified is a difficult one but not without controlling precedent in this state. Where there is such controlling precedent, this court lacks jurisdiction to entertain the certified question and must respectfully decline to answer it. See: Schwob Co. of Florida v. Florida Industrial Commission, 152 Fla. 203, 11 So.2d 782, 783 (1942); State v. Vernon, 289 So.2d 754 (Fla. 2d DCA 1974); Reaves v. L. W. Rozzo, Inc., 286 So.2d 221 (Fla. 4th DCA 1973).
Certified question denied.